Citation Nr: 0731508	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-22 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision in which 
the RO denied service connection for hepatitis C.  The 
veteran filed a notice of disagreement (NOD) in June 2004, 
and the RO issued a statement of the case (SOC) in May 2005.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in July 2005.  The RO 
issued a supplemental SOC (SSOC) in December 2006.

During the course of the appeal, the veteran's claims file 
was permanently transferred from the RO in Philadelphia, 
Pennsylvania to the RO in Boston, Massachusetts; hence, the 
Boston RO now has jurisdiction over the claim on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's hepatitis C was initially manifested many 
years after service, and the only medical opinion to address 
the etiology of the veteran's hepatitis C weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, in a March 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for hepatitis C, including the risk factors for this disease 
that could apply to the veteran.  The RO also provided notice 
as to what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The RO advised the veteran that it was requesting copies of 
private medical records that the veteran had identified and 
as to which he had authorized the release, and that it was 
the veteran's responsibility to see that the RO received such 
evidence, but this was not his responsibility with regard to 
evidence kept by VA, military, or any other government 
agency.  The July 2003 RO rating decision reflects the 
initial adjudication of the claim after issuance of that 
letter.  Hence, the March 2003 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement. 

The Board notes that, pertinent to Dingess/Hartman, the RO 
provided the veteran information as to the assignment of 
disability ratings and effective dates in a March 2007 post-
rating letter; however, the timing of this notice is not 
shown to prejudice the veteran the decision herein denies the 
claim for service connection for hepatitis C, no disability 
rating or effective date is being, or is to be, assigned; 
thus, there is no possibility of prejudice to the veteran 
under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, private and VA treatment 
records, and a VA-authorized examination report as to the 
etiology of the veteran's hepatitis C.  One private physician 
contacted, Dr. Messenger, indicated in a March 2003 
communication, that he had no records relating to the 
veteran.  See 38 C.F.R. § 3.159(c)(1) (2007) (follow-up 
request for private records not required where custodian 
indicates records sought do not exist).  Also of record and 
considered in connection with the appeal are various 
statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
service connection for hepatitis C must be denied.

The service medical records reflect no complaints, findings, 
or diagnosis of any liver disability, including hepatitis.  
The December 1970 separation examiner did not indicate any 
abnormalities of the endocrine system or abdomen in his 
report.  Therefore, hepatitis C was not shown in-service.

The first evidence of abdominal symptoms after service is in 
the May 1982 Salem Hospital/North Shore Medical Center 
treatment records, more than eleven years after service.  
Those records reflect that the veteran was treated for 
abdominal pain and fever, and it was noted that, among other 
things, hepatic infection such as hepatitis could be present 
with intermittent pain due to capsular swelling and also 
fever.  However, an abdominal ultrasound and other test 
results were normal, and two days after admission the 
veteran's abdominal pain was localized to the costochondral 
margin, in the midclavicular line.  This pain lasted one day 
and totally resolved, and all of the veteran's discomfort had 
completely resolved by this time.   The first diagnosis of 
hepatitis C appears to be in the June 2001 Salem 
Hospital/North Shore Medical Center records, about thirty 
years after service.  The Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

The Board only notes that only medical opinion as to the 
etiology of the veteran's hepatitis C is that of the 
physician that performed the April 2003 VA-authorized 
examination.  In the examination report, the physician noted 
that he discussed with the veteran the fact that hepatitis C 
is transmitted via blood product contact, typically via blood 
transfusion, or drug use, intravenous or nasal.  The 
physician also noted the veteran's relatively recent 
diagnosis of hepatitis C, and the fact that he had served in 
the military for eighteen months.  The physician wrote that 
"certainly there is a chance that he contracted this virus 
while in the military."  He concluded, however, that on "a 
strict probability basis (time in the military, compared to 
time after the military) one would estimate the likelihood of 
his having contracted it then at about 1/20."  

Thus, the physician considered the potential causes of 
hepatitis C, the length of the veteran's military service, 
and the number of years between that service and the 
diagnosis of hepatitis C, and concluded that it was unlikely 
that the veteran's hepatitis C is related to service.  This 
opinion is the only competent evidence as to the etiology of 
the veteran's hepatitis C, and it weighs against the claim 
for service connection for this disability.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  Moreover, none of the 
other medical evidence of record, to include the private and 
VA treatment records that reflect diagnoses of hepatitis C, 
contains any opinion as to the etiology of the veteran's 
hepatitis C, and neither the veteran nor his representative 
has presented, identified, or even alluded to the existence 
of any medical opinion that would, in fact, support the 
claim.

In addition to the medical evidence, the Board has considered 
the assertions of the veteran, including his May 2003 listing 
of the many risk factors as to which he claimed exposure in 
service, including blood contact, sharing of toothbrushes and 
razors, and intravenous drug use.  However, as indicated 
above, this claim turns on a medical matter-specifically, 
the relationship, if any, between the veteran's hepatitis C 
and service-a question within the province of medical 
professionals, such as the physician who conducted the April 
2003 VA-authorized examination and considered the veteran's 
potential risk factors for hepatitis C.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As the veteran has not been 
shown to be other than a layperson without appropriate 
medical training and expertise, he is not competent to offer 
a probative opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
For that reason, the veteran's unsupported assertions, 
without more, simply do not constitute persuasive evidence in 
support of the claim.

Under these circumstances, the Board must conclude that the 
claim for service connection for hepatitis C must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


